Citation Nr: 9901851	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-15 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey



THE ISSUE

Entitlement to service connection for left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper




INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1995 decision of the VA RO 
in Newark, New Jersey, which denied service connection for a 
left knee disorder.  The Board notes that the veteran was 
originally scheduled for a Travel Board hearing in August 
1997 but he canceled the hearing.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
a left knee disorder.  He maintains that his left knee 
disorder began during his military service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that service connection for a left 
knee disorder is warranted.  



FINDING OF FACT

The veterans current left knee disorder (most recently 
diagnosed as chondromalacia patella) had its onset in 
service.  


CONCLUSION OF LAW

A left knee disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp.1998); 38 C.F.R. § 3.303 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1989 to 
September 1993.

The veterans service medical records include an August 1989 
entrance examination which was negative for a left knee 
disorder.  In October 1992, he complained of increasing pain 
under the right kneecap; abnormal right knee findings were 
noted; the left knee was described as being within normal 
limits; the diagnosis was Osgood-Schlatter disease; and a 
physical profile was given for the condition.  In November 
1992, he continued to complain of pain in his right knee and 
now increasing pain in the left knee; the examiner noted 
increased bilateral tibial tubercles; and the diagnosis was 
bilateral Osgood-Schlatter disease.  In April 1993, the 
veteran was referred for orthopedic evaluation, and the 
referral indicates that there were right knee problems, that 
the left knee was within normal limits, and that the 
suspected diagnosis was Osgood-Schlatter disease.  The May 
1993 orthopedic consultation focused on the right knee, the 
diagnosis was bony ossicle of the right anterior tibial 
tubercle, and surgery for the right knee problem was 
scheduled.  In June 1993, he had surgery for the right knee 
condition.  There is no service separation examination on 
file.

In January 1994, the veteran filed a claim for service 
connection for a right knee condition and for intermittent 
back pain.

On VA examination in March 1994, the veteran complained of 
left and right knee pain which varied in intensity, and he 
related that both knees were treated in service.  On the 
current VA examination, only the right knee was examined, and 
the diagnosis was postoperative tendon repair of the right 
knee.  

In June 1994, the RO granted service connection for a right 
knee disorder and a back disorder. 

In June 1995, the veteran submitted a claim for service 
connection for a left knee disorder. 

Medical records show the veteran was seen in July 1995 by 
doctors at Garden State Medical Group, at which time he 
complained of bilateral knee pain, with greater pain in the 
left knee than in the right.  X-rays of the knees were 
normal.  Clinical findings included prominent tibial 
tuberosities of both knees, and signs and symptoms of 
patellar impingement with some slight lateral tracking.  The 
assessment was early chondromalacia of the patella.  

On VA examination in September 1995, the veteran complained 
of left knee pain.  He reported having a history of right 
knee problems, followed by left knee problems, in service.  
The diagnosis was bilateral patellar tendinitis, greater on 
the left than the right, of a rather mild degree at the 
present time.  

In November 1995, the veteran submitted a statement signed by 
several of his service colleagues.  The statement is to the 
effect that the veteran had left knee complaints in service.  

At a March 1996 VA examination, the veteran stated that he 
received treatment for pain and stiffness of the left knee in 
service, and he described symptoms since then.  The examiner 
reviewed service medical records brought in by the veteran.  
He noted that, as to the service records which were provided, 
there was no mention of an examination of the left knee, and 
the left knee was reported as normal on one of the reports.  
Following current examination, the diagnosis was status post 
removal of an ossicle of the right knee (Osgood-Schlatter 
disease) and bilateral chondromalacia patella.  

II.  Analysis

The veterans claim for service connection for a left knee 
disability is well grounded, meaning plausible.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

As to the knees, the veterans service medical records 
primarily show treatment for a right knee condition (which is 
now service-connected), although in November 1992 he had 
complaints of increasing left knee symptoms, and the 
diagnosis was bilateral Osgood-Schlatter disease.  No service 
separation examination is available.  The veteran was 
released from active duty in September 1993.  Several months 
later, in March 1994, he had a VA examination which only 
involved examination of the right knee, but at the 
examination he also had left knee complaints.  Private 
medical records in July 1995 show a diagnosis of left knee 
chondromalacia patella; bilateral patellar tendinitis was 
diagnosed at a VA examination in September 1995; and 
bilateral chondromalacia patella was most recently diagnosed 
at a VA examination in March 1996.  The veteran has described 
left knee symptoms since service, and he has provided a 
statement from fellow servicemen concerning his complaints of 
left knee problems during active duty.

The medical records in service give at least some indication 
of a left knee disorder at that time, and, while the 
diagnosis for the left knee condition has varied since 
service, continuity of symptomatology of a left knee 
condition since service is fairly well documented by the 
post-service medical records and lay statements.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet.App. 488 (1997).  With 
application of the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that the veterans current left 
knee disorder (last diagnosed as chondromalacia patella) 
began in service.  The disability was incurred in service, 
and service connection is warranted.


ORDER

Service connection for left knee disorder is granted.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
